DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (U.S. PGPub 2015/0298825) in view of Sarh (U.S. PGPub 2008/0244888) and  Kelley et al. (U.S. PGPub 2010/0308171), with Cleco Fasteners as an evidentiary reference.
Claim 1: Cole et al. discloses an end effector (302) adapted to secure and drill through a pair of components (324/326) in a one up assembly under clamp loads (e.g. see paragraph 1 and Cleco Fasteners) to avoid separation of the components for deburring after drilling (intended use), the end effector comprising: a face (the general structure to which all components of the end effector are ultimately attached) from which extend c) an automated drilling head including a drill (318), and d) an expansible clamp dispenser (304/308), the expansible clamp dispenser being configured to insert, expand, and remove (paragraphs 25-26) expansible clamps (200, 329 – paragraph 22 and Fig. 3) into and out of pre-drilled pilot holes (328) in the components during drilling of fastener holes in the components (intended use); wherein the end effector is implicitly programmed (i.e. it is automated and programmable - paragraph 24) to at least to execute an automated sequence generally comprising:  dispensing, from an expansible clamp holster (320 - paragraph 24) via the expansible clamp dispenser (304/308) the expansible clamps (i.e. Cleco fasteners) into the pre-drilled pilot holes (328), torquing (e.g. 
The recitation "under clamp loads to avoid separation of the components for deburring after drilling" has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Further, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the Cleco style fasteners used in Cole et al. are submitted to provide sufficient clamping load to hold the parts securely together.
While Cole et al. does disclose an expansible clamp holster (320), Cole et al. does not disclose it is on the face. A vacuum chute on the face is also not disclosed. However, Sarh teaches a fastening system having multiple tools (including a drill 44) located on-board a face (24) of the system, including a vacuum chute (40) and a holster (152 – see Figs. 13 and 14 and paragraphs 54-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a vacuum for the purpose of removing chips from the drilling process (paragraph 34). Further, providing all of the tools, including the holster, on the face of the end effector would have been obvious since it prevents the need for hoses and wires to connect the fastener installation equipment to off-board subsystems (paragraphs 3-4).
programmable (paragraph 24), automated, and otherwise equipped to do so. However, it is generally known in the art to perform a sequence of steps comprising dispensing and installing temporary clamps into pre-drilled pilot holes of stacked components, drilling fastener holes adjacent to said clamps (i.e. specifically for installing permanent fasteners separately from the clamps), and subsequently removing the clamps from the pre-drilled holes. For example, see Kelley (paragraphs 9 and 21-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have programmed the Cole device to perform a similar method in order to have automated a process of one-up assembly of panels (such as taught by Kelley) using a device that is otherwise fully equipped to do so.
Claim 2: Sarh further teaches that the holster (320) is rotatable (paragraphs 54-55), and the holster of Cole et al. modified as such would be configured to selectively supply and retrieve a plurality of expansible clamps during the drilling. In this case, "supply and retrieve" is interpreted as intended use, and the holster is submitted to be capable of retrieving fasteners as it is not clear how this limitation necessarily limits the structure of the apparatus. For example, the holster would be re-filled with fasteners at some point.
Claim 3: Referring again to Cole et al., the end effector is applied only to one side of the pair of components (see Fig. 4 – the drill and insertion/removal mechanism are all on the end effector to one side of panels 324/326). 
Claim 4: The end effector is designed to avoid post-drilling separations of the components (intended use). 
Claim 5: One of the components (324, 326) is a panel (Fig. 4). It is further noted that this limitation is an intended use limitation as it relates only to the workpiece and not the apparatus. See also MPEP 2115.
Claim 6: The end effector is implicitly electronically programmed for locating expansible clamp and fastener positions during final drilling of the components (e.g. paragraph 24 – the automated apparatus includes a processor and memory which controls the device and its position and stores 
Claim 7: Referring to Sarh, the holster is modular and removable (individual and removable cartridges) for cleaning and reloading (paragraph 54), noting that “for cleaning and reloading” is interpreted as intended use.
Claim 8: Sarh further teaches that the holster 152 is spaced from the drill 44 (as shown in Fig. 13), and wherein the holster is indexable (paragraph 54), and fully automated (paragraphs 55-56 and 61).
Claim 2 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Cole et al., Sarh, and Kelley as applied to claim 1 above, and further in view of Bloch et al. (U.S. Patent 8,805,575) or Carson et al. (U.S. PGPub 2016/0067783).
While claim 2 may be partially interpreted as intended use as discussed above, Cole et al. and Sarh do not disclose returning the clamps back to the same holster from where they were supplied from. However, Bloch et al. teaches an automated holster system wherein fasteners may be returned to the holster, for example if a different fastener is desired instead of one which has already been placed in queue (see column 6, lines 32-47). It thus would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the holster to selectively supply and retrieve a plurality of expansible clamps for the purpose taught by Bloch et al.
Alternatively, because it is generally understood that temporary fasteners or clamps are reusable, they may also be thought of as tools as much as they are a form of fastener. In this regard, Carson teaches a tool holster system which is configured to dispense tools for use and retrieve and replace the tools after their use (e.g. paragraph 59). It thus would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the holster to selectively supply and retrieve a plurality of expansible clamps in a similar manner as taught by Carson in order to have provided a singular location for storing the clamps as tools between uses.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cole et al., Sarh, and Kelley as applied to claim 3 above, and further in view of in view of Sarh et al. (U.S. PGPub 2010/0217437).
.

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. in view of Sarh, Kelley, Crothers (U.S. PGPub 2016/0243702), and alternatively in further view of Bloch et al. (‘575) or Carson et al.
Claim 10: Cole et al. discloses a system comprising: an electronically programmable end effector (e.g. paragraph 24 – the automated apparatus includes a processor and memory which controls the device and its position and stores workpiece information, which the examiner submits would render the machine electronically programmable as claimed, or at least strongly implies it) to sequentially preload (understood function of a Cleco fastener – paragraph 1) and drill (via 318) selective portions of a workpiece comprising two components (324/326) to be joined, the end effector including a face (the general structure to which all components of the end effector are ultimately attached) from which extends a drilling head having a drill (318), and an expansible clamp dispenser (304/308), the expansible clamp dispenser configured to insert, expand, and remove (paragraphs 25-26) expansible clamps (200, 329 – Fig. 3) into and out of pre-drilled pilot holes (328) in the selective portions during a one up assembly for drilling of fastener holes in the two components (intended use), wherein the end effector has an expansible clamp holster (320) configured to automatically (the entire device is automated) dispense and retrieve  (in this case, "dispense and retrieve" is interpreted as intended use, and the holster 320 is submitted to be capable of retrieving fasteners as it is not clear how this limitation necessarily limits the structure of the apparatus. For example, the holster 320 would be filled with fasteners at some point, and could also conceivably “retrieve” a fastener through its communication line opening not labeled in Fig. 4) 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the Cleco style fasteners used in Cole et al. are submitted to provide clamping load as claimed (see Cleco Fasteners).
Cole is not necessarily or explicitly programmed to perform the exact claimed sequence of steps, such as drilling multiple fastener holes adjacent the predrilled holes, although as noted above it is implicitly programmable (paragraph 24), automated, and otherwise equipped to do so. However, it is generally known in the art to perform a sequence of steps comprising dispensing and installing temporary clamps into pre-drilled pilot holes of stacked components, drilling fastener holes adjacent to said clamps (i.e. specifically for installing permanent fasteners separately from the clamps), and subsequently removing the clamps from the pre-drilled holes. For example, see Kelley (paragraphs 9 and 21-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have programmed the Cole device to perform a similar method in order to have automated a 
While Cole et al. does disclose an expansible clamp holster (320), Cole et al. does not disclose it is on the face. A vacuum chute on the face is also not disclosed. However, Sarh teaches a fastening system having multiple tools (including a drill 44) located on-board a face (24) of the system, including a vacuum chute (40) and a holster (152 – see Figs. 13 and 14 and paragraphs 54-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a vacuum for the purpose of removing chips from the drilling process (paragraph 34). Further, providing all of the tools, including the holster, on the face of the end effector would have been obvious since it prevents the need for hoses and wires to connect the fastener installation equipment to off-board subsystems (paragraphs 3-4).
Cole et al. does not necessarily disclose a system using a plurality of electronically programmable end effectors. However, Crothers teaches a system of robots with a plurality of end effectors used to drill holes and install clamps (temporary fasteners) in an aircraft panel assembly (Figs. 16-17). ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a system of a plurality of end effectors in order to have increased the throughput over using a single end effector (e.g. paragraph 8).
Alternatively, while “supply and retrieve” may be interpreted as intended use as discussed above, Cole et al. does not disclose returning the clamps back to the same holster from where they were supplied from. However, Bloch et al. teaches an automated holster system wherein fasteners may be returned to the holster, for example if a different fastener is desired instead of one which has already been placed in queue (see column 6, lines 32-47). It thus would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the holster to selectively supply and retrieve a plurality of expansible clamps for the purpose taught by Bloch et al.
Alternatively, because it is generally understood that temporary fasteners or clamps are reusable, they may also be thought of as tools as much as they are a form of fastener. In this regard, Carson teaches a tool holster system which is configured to dispense tools for use and retrieve and replace the tools after their use (e.g. paragraph 59). It thus would have been obvious to one of ordinary skill in the art 
Claim 11: Sarh further teaches that the holster (320) is rotatable (paragraphs 54-55).
Claim 12: The end effector of Cole et al. is applied only to only an exterior panel side of the two components (see Fig. 4 – the drill and insertion/removal mechanism are all on the end effector to one side of panels 324/326).
Claim 13: The end effector is designed to avoid post-drilling separations of the components (intended use). 
Claim 14: Referring to Cole et al., one of the components (324, 326) is an aircraft wing or fuselage panel (Fig. 4, implied at paragraph 2). It is further noted that this limitation is an intended use limitation as it relates only to the workpiece and not the apparatus. See also MPEP 2115.
Claim 15: Each end effector is configured for locating pre-drilled expansible clamp and fastener positions (paragraph 25) on a portion of an aircraft wing skin or fuselage panel during securement thereof to a rib, spar, frame, or stringer (implied at paragraph 2). The limitation regarding a wing or fuselage panel during securement of the panel to a rib, spar, frame, or stringer is also interpreted as intended use. See MPEP 2115.
Claim 16: Referring to Sarh, the holster is modular and removable (individual and removable cartridges) for cleaning and reloading (paragraph 54), noting that “for cleaning and reloading” is interpreted as intended use.
Claim 17: Sarh further teaches that the holster 152 is spaced from the drill 44 (as shown in Fig. 13), and wherein the holster is indexable (paragraph 54), and fully automated (paragraphs 55-56 and 61).
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cole et al., Sarh, Kelley, and Crothers (and alternatively Bloch et al. (‘575) or Carson et al.) as applied to claim 14 above, and further in view of Sarh et al.
Sarh further teaches that the end effector includes a vision system (46) for positioning and movement of the end effector over the one side of the components (paragraphs 34, 58). The vision system is not necessarily a camera. However, Sarh et al. teaches an autonomous robotic assembly .

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered. Applicant argues the following:
The Cole reference, whether evaluated alone or in combination with Sarh, Kelley, Bloch, Carson and the various other applied and alternative references, fails to teach or suggest every element and limitation of Applicant's amended claims. For instance, none of the cited references have been shown to disclose a robotic end effector that is programmed to execute the automated sequence of operations highlighted above with respect to base claims 1 and 10. Applicant explicates, on page 7 of our prior-filed amendment, that this amendment is presented in light of the Decision on Appeal issued in this Application on May 6, 2021, in which the Patent Trial and Appeal Board (PTAB) indicates that the proposed combination of references does not teach or suggest an end effector programmed in the manner now claimed by Applicant. See, id., at Pgs. 8-10. In the Response to Arguments section of the Third Non-Final Action, id, at Pgs. 10-11, the examiner ostensibly suggests that amending the independent claims to "explicitly require that the end effector is programmed to automatically perform the recited functions" will overcome the pending obviousness rejections of at least claims 1 and 10. Applicant has gone one step further to explicitly set forth which devices of the end effector perform which functions and the manner in which the devices are interoperable to perform the automated sequence of programmed operations.
Applicant first generally accuses the examiner of relying on a piecemeal analysis of the prior art (remarks, pages 9-10), but does not specifically point out how the rejection is in fact piecemeal in nature, i.e. lacking the requisite motivations for combining.
While the examiner did imply that explicitly reciting “programmed” would overcome the main rejection relying on only Cole and Sarh, the examiner preemptively provided an alternate rejection in view 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Matthew P Travers/Primary Examiner, Art Unit 3726